Your recent request for an Attorney General opinion has been forwarded to me for research and reply. You ask whether (i) a proposition could be placed on the September 30, 2006 ballot giving the citizens of Harahan the opportunity to vote on the placement of condominiums in the city, and (ii) if not, whether the city could place a ballot box at each polling place and allow voters to cast a paper ballot relative to this issue.
LSA-R.S. 18:1299 specifically states that a "proposition or question shall be authorized by the state constitution, by a statute of this state, or by a home rule charter." Without such authorization, the proposition may not e placed on the ballot and submitted to voters.1
We are unable to find any provisions of the state constitution, a state statute or a home rule charter authorizing a proposition election on the placement of condominiums. It is therefore the opinion of this office that you may not place a proposition on the September 30, 2006 ballot giving the citizens of Harahan the opportunity to vote on the place of condominiums in the city.
Likewise, because said proposition is not permitted by the state constitution, a state statute or home rule charter, you may not place ballot boxes in the polling sites to allow voters to cast paper ballots on the issue. You may, however, solicit signatures, issues or candidates not on the day's ballot as long as this is done outside of a radius of six hundred feet of the entrance of any polling place as long as doing so does not disrupt the order at the polling place or violate any of the prohibitions in LSA-R.S. 18:1461.2
We hope this opinion adequately responds to your request. If we can be of further assistance to you, please do not hesitate to contact our office.
  Yours very truly,
 CHARLES C. FOTI, JR.
 ATTORNEY GENERAL
  By:______________________
 WILLIAM P. BRYAN III
 Assistant Attorney General
  CCF, Jr./WPB, III/sfj
1 See also La. Atty. Gen. Op. No. 88-439; St. John the BaptistParish Ass'n v. Brown, 465 So.2d 674, 675 (La. 1985).
2 LSA-R.S. 18:1462, La. Atty. Gen. Op. Nos. 91-597, 92-650.